DETAILED ACTION

1.	This office action is in response to amendment filed on Aug. 06, 2021. Claims 21, 23, 29-30, 32, and 39 have been amended. Claims 1-20, 22, 28, 31, and 38 have been canceled. No new claim has been added. Claims 21, 23-27, 29-30, 32-37, and 39-40 have been presented. Claims 21, 23-27, 29-30, 32-37, and 39-40 are pending.
Claims 21, 23-27, 29-30, 32-37, and 39-40 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 08/06/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on pages 8-10 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.
5.	 Examiner contacted applicant’s representative on 09/08/2021 to inform the applicant that the only rejection maintained is the DP rejection. The terminal disclaimer filed on 09/08/2021 is acknowledged and approved by the office on 09/08/2021; therefore, the rejection of claims under non-statutory DP rejection has been withdrawn.

Terminal Disclaimer
6. 	The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S patent 10511583 has been reviewed and are approved on 09/08/2021. The terminal disclaimer has been recorded. 

Allowable Subject Matter
7. 	Independent claims 21 and 30 are allowed over prior art of record. Dependent claims 23-27, 29, 32-37, and 39-40 depend on the above-mentioned independent claims 21 and 30 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 21 and 30 are allowed in view of the prior art.
The closest prior art Beck et al. (US Patent No. 8,447,983) discloses a value is associated with a token within a trust zone. The token is used in place of the value in operations executed within the trust zone. A key is defined for an entity outside of the trust zone. A processor encrypts the token using the key to form an encrypted token that cannot be decrypted by entities outside of the trust zone. The encrypted token is provided to the entity outside of the trust zone (Beck, abstract), and Lauri Paatero (US Patent No. 7,930,537) discloses arranged to control the decryption of an encrypted application in a device executing the application, the device arranged with a secure environment to which access is strictly controlled by a device processor (Lee, summary), however, the prior art taken alone or in combination fails to teach or suggest the first storage request including a first encrypted data type identifier and an encrypted cryptogram generation key; decrypting, by the secure application, the first encrypted data type identifier and the encrypted cryptogram generation key using a transport key; in combination with the rest of the claim 21 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 21 considered to be allowable. Independent claim 30 recites similar limitations as claim 21 above.
Dependent claims 23-27, 29, 32-37, and 39-40 depend upon the above-mentioned allowed independent claims 21 and 30 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwan et al. 2005 IEEE “Architecture for Protecting Critical Secrets in Microprocessors”, disclosing SP-architecture incorporating a minimalist set of processor and platform features that protect a user’s critical secrets during storage, transmission and use in an on-line system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437